Mr. Chief Justice Brantly:
I concur in the result reached by Mr. Justice Holloway in this case; but I desire to say that, in my opinion, while section 6278 is in terms addressed to the judges, it makes it obligatory upon them in the aggregate, and hence upon the court, to apportion the business of the court by rule properly promulgated. This is necessary in order that the business may be dispatched in an orderly way. Otherwise counsel and litigants cannot know with any certainty what judge will try their causes. The remarks in State ex rel. Nissler v. Donlan, though by way of digression, are altogether pertinent. A rule properly promulgated is the only way by which unseemly conflicts of authority may be averted. I am also of the opinion that, if the judges do not apportion .the business as the statute requires, this court in a proper case may interfere and apportion it for them.